Proceeding under article 78 of the Civil Practice Act to review the determination of the zoning board of appeals of the City of Port Jervis, which annulled the determination of the city building inspector denying a permit for the erection of an addition to a nonconforming business structure in a residence zone. The appeal is by the owners of the premises from an order reversing and annulling the determination of said zoning board of appeals. Order unanimously affirmed, with $50 costs and disbursements. No opinion. Present—Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ.